 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorneys for Plaintiff,
     Jose Acosta
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                    )   No. 1:19-cv-00306-DAD-BAM
                                                     )
12                  Plaintiff,                       )   PLAINTIFF’S REQUEST TO CONTINUE
                                                     )   MANDATORY SCHEDULING
13          vs.                                      )   CONFERENCE; ORDER
                                                     )
14   J AUTOGLASS, LLC, et al.,                       )
                                                     )   Current MSC Date:      June 5, 2019
15                                                   )   Time:                  8:30 a.m.
                    Defendants.
                                                     )   Courtroom:             8
16                                                   )
                                                     )
17                                                   )   Magistrate Judge Barbara A. McAuliffe
                                                     )
18
19          Plaintiff Jose Acosta (“Plaintiff”), by and through his attorneys of record, hereby requests
20   a continuance of the Mandatory Scheduling Conference currently scheduled in this matter for
21   June 5, 2019 at 8:30 a.m. for the reasons set forth below.
22          1.      Defendants in this action, acting in pro per, filed a request for extension and/or
23   stay (ECF Doc. 8), and the Court granted them an extension until May 31, 2019 to file a
24   responsive pleading (ECF Doc. 10).
25          2.      Because Defendants have not yet appeared in the action, Plaintiff has been unable
26   to meet and confer with Defendants or prepare the joint scheduling report, which is presently
27   due on May 29, 2019, prior to the date Defendants’ responsive pleading is due.
28   //


              PLAINTIFF’S REQUEST TO CONTINUE MANDATORY SCHEDULING CONFERENCE;
                                             ORDER

                                                   Page 1
 1          For the reasons set forth above, Plaintiff respectfully requests that the Mandatory
 2   Scheduling Conference currently set for June 5, 2019 be continued to a date after July 5, 2019 at
 3   the Court’s convenience.
 4
 5   Dated: May 15, 2019                                    MOORE LAW FIRM, P.C.
 6
                                                            /s/ Zachary M. Best
 7                                                          Zachary M. Best
 8                                                          Attorneys for Plaintiff,
                                                            Jose Acosta
 9
10                                             ORDER
11         Upon request by Plaintiff and good cause appearing,
12         IT IS HEREBY ORDERED that the Mandatory Scheduling Conference currently set for
13   June 5, 2018 be continued to July 10, 2019, at 10:00 AM before Magistrate Judge Barbara A.
14   McAuliffe in Courtroom 8 of the above-entitled Court. A Joint Scheduling Report shall be filed
15   one week prior to the Conference.
16
17   IT IS SO ORDERED.
18
        Dated:     May 16, 2019                                 /s/ Barbara    A. McAuliffe         _
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


             PLAINTIFF’S REQUEST TO CONTINUE MANDATORY SCHEDULING CONFERENCE;
                                            ORDER

                                                   Page 2
